
	

113 HR 515 IH: Parental Bereavement Act of 2013
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 515
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2013
			Mr. Israel (for
			 himself, Mr. Grijalva,
			 Mr. Honda,
			 Ms. Norton,
			 Ms. DeLauro,
			 Mr. George Miller of California,
			 Mr. Clay, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committees on Oversight and Government
			 Reform and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 to
		  provide leave because of the death of a son or daughter.
	
	
		1.Short titleThis Act may be cited as the
			 Parental Bereavement Act of
			 2013 or the Sarah Grace-Farley-Kluger
			 Act.
		2.Family leave
			 because of the death of a son or daughter
			(a)Family
			 leave
				(1)Entitlement to
			 leaveSection 102(a)(1) of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2612(a)(1)) is amended by adding at the end the following new
			 subparagraph:
					
						(F)Because of the
				death of a son or
				daughter.
						.
				(2)Requirements
			 relating to leave
					(A)ScheduleSection
			 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by inserting after the
			 third sentence the following new sentence: Leave under subsection
			 (a)(1)(F) shall not be taken by an employee intermittently or on a reduced
			 leave schedule unless the employee and the employer of the employee agree
			 otherwise..
					(B)Substitution of
			 paid leaveSection 102(d)(2)(B) of such Act (29 U.S.C.
			 2612(d)(2)(B)) is amended, in the first sentence, by striking (C) or
			 (D) and inserting (C), (D), or (F).
					(C)NoticeSection
			 102(e) of such Act (29 U.S.C. 2612(e)) is amended by adding at the end the
			 following new paragraph:
						
							(4)Notice for leave
				due to death of a son or daughterIn any case in which the
				necessity for leave under subsection (a)(1)(F) is foreseeable, the employee
				shall provide such notice to the employer as is reasonable and
				practicable.
							.
					(D)Spouses employed
			 by same employerSection 102(f)(1)(A) of such Act (29 U.S.C.
			 2612(f)(1)(A)) is amended by striking subparagraph (A) or (B)
			 and inserting subparagraph (A), (B), or (F).
					(E)Certification
			 requirementsSection 103 of such Act (29 U.S.C. 2613) is amended
			 by adding at the end the following:
						
							(g)Certification
				related to the death of a son or daughterAn employer may require
				that a request for leave under section 102(a)(1)(F) be supported by a
				certification issued at such time and in such manner as the Secretary may by
				regulation prescribe. If the Secretary issues a regulation requiring such
				certification, the employee shall provide, in a timely manner, a copy of such
				certification to the employer.
							.
				
					(F)Failure to
			 return from leaveSection 104(c) of such Act (29 U.S.C. 2614(c))
			 is amended—
						(i)in
			 paragraph (2)(B)(i), by inserting before the semicolon the following: ,
			 or a death that entitles the employee to leave under section
			 102(a)(1)(F); and
						(ii)in
			 paragraph (3)(A)—
							(I)in the matter
			 preceding clause (i), by inserting , or the death, before
			 described;
							(II)in clause (ii),
			 by striking or at the end;
							(III)by redesignating
			 clause (iii) as clause (iv); and
							(IV)by inserting
			 after clause (ii) the following:
								
									(iii)a certification
				that meets such requirements as the Secretary may by regulation prescribe, in
				the case of an employee unable to return to work because of a death specified
				in section 102(a)(1)(F);
				or
									.
							(G)Employees of
			 local educational agenciesSection 108 of such Act (29 U.S.C.
			 2618) is amended—
						(i)in
			 subsection (c)—
							(I)in paragraph
			 (1)—
								(aa)in
			 the matter preceding subparagraph (A), by inserting after medical
			 treatment the following: , or under section 102(a)(1)(F) that is
			 foreseeable,; and
								(bb)in
			 subparagraph (A), by inserting after to exceed the following:
			 (except in the case of leave under section 102(a)(1)(F));
			 and
								(II)in paragraph (2),
			 by striking section 102(e)(2) and inserting paragraphs
			 (2) and (4) of section 102(e), as applicable; and
							(ii)in
			 subsection (d), in paragraph (2) and (3), by striking or (C)
			 each place it appears and inserting (C), or (F).
						(b)Family leave for
			 civil service employees
				(1)Entitlement to
			 leaveSection 6382(a)(1) of title 5, United States Code, is
			 amended by adding at the end the following:
					
						(F)Because of the death of a son or
				daughter.
						.
				(2)Requirements
			 relating to leave
					(A)ScheduleSection
			 6382(b)(1) of such title is amended by inserting after the third sentence the
			 following new sentence: Leave under subsection (a)(1)(F) shall not be
			 taken by an employee intermittently or on a reduced leave schedule unless the
			 employee and the employing agency of the employee agree
			 otherwise..
					(B)Substitution of
			 paid leaveSection 6382(d) of such title is amended, in the first
			 sentence, by striking or (E) and inserting (E), or
			 (F).
					(C)NoticeSection
			 6382(e) of such title is amended by adding at the end the following new
			 paragraph:
						
							(4)In any case in which the necessity
				for leave under subsection (a)(1)(F) is foreseeable, the employee shall provide
				such notice to the employing agency as is reasonable and
				practicable.
							.
					(D)Certification
			 requirementsSection 6383 of such title is amended by adding at
			 the end the following:
						
							(g)An employing
				agency may require that a request for leave under section 6382(a)(1)(F) be
				supported by a certification issued at such time and in such manner as the
				Office of Personnel Management may by regulation prescribe. If the Office
				issues a regulation requiring such certification, the employee shall provide,
				in a timely manner, a copy of such certification to the
				employer.
							.
					
